AGREEMENT AGREEMENT made as of theday of June, 2008, by and between: Sheila Hunter with an address at 212 CarnegieCenter #206, Princeton, NJ08540("SELLER"); and John Bordynuik,as purchaserwith an address at("PURCHASER"). RECITALS: FIRST, SELLER is the owner of 100,000 shares of common stock of Expedite 2, Inc., a Delaware corporation ("Expedite"). SECOND, SELLER desires to sell all 100,000 of her issued and outstanding shares in Expedite to PURCHASER in consideration of the following. NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants and agreements hereinafter set forth, the parties hereto agree as follows: 1.0Transfer of Shares. SELLER hereby transfers and delivers 100,000 of her issued and outstanding shares in Expedite to PURCHASER in consideration of $30,000 in the following manner: A.$10,000 upon execution of this Agreement. B. $10,000 when the Form S-1 is filed with the SEC; and C. $10,000 when the Company is approved to trade on the OTCBB. Upon receipt of the initial payment of $10,000 into the Anslow & Jaclin, LLP Attorney Trust Account, SELLER will immediately forward the 100,000 Expedite shares to PURCHASER. 2.0Representations and Warranties of SELLER.SELLER hereby represents and warrants to PURCHASER that: 2.1Authority.
